DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following official correspondence is a first action on the merits.
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 101

CLAIM 8 IS REJECTED under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

101 Analysis – Step 1
Claim 8 is directed to a method (i.e., a process). Therefore, claim 8 is within at least one of the four statutory categories.

101 Analysis – Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.

Independent claim 8 includes limitations that recite an abstract idea (emphasized below in bold text) and will be used as a representative claim for the remainder of the 101 rejection.

Claim 8 Recites:
A method comprising:
sending, to a stationary infrastructure element, from a vehicle computer, a first location of a vehicle;
identifying, in the infrastructure element, the vehicle from a plurality of detected vehicles within a field of view of an infrastructure element object detection sensor based on the received first location of the vehicle;
determining, in the infrastructure element, a second location of the identified vehicle;
providing, to the vehicle computer, from the stationary infrastructure element, the second location of the vehicle; and
determining, in the vehicle computer, a third location of the vehicle based on the infrastructure-determined second location and the first location.

The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of a limitation of the human mind. For example, “determining…” in both references, in the context of this claim encompasses a person (pedestrian, observer, or driver) observing an environment or data collected and forming a simple judgement. For example, deducing, either by observation and dead-reckoning of a vehicle (direction, displacement, use of blinker, front-end dip (braking), rear-end dip (acceleration), no dipping (constant velocity/acceleration equal to zero)), or, by analysis of data, current and future vehicle location. Accordingly, the claim recites at least one abstract idea.

101 Analysis – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):

A method comprising:
sending, to a stationary infrastructure element, from a vehicle computer, a first location of a vehicle;
identifying, in the infrastructure element, the vehicle from a plurality of detected vehicles within a field of view of an infrastructure element object detection sensor based on the received first location of the vehicle;
determining, in the infrastructure element, a second location of the identified vehicle;
providing, to the vehicle computer, from the stationary infrastructure element, the second location of the vehicle; and
determining, in the vehicle computer, a third location of the vehicle based on the infrastructure-determined second location and the first location.

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.

Regarding the additional limitations of “sending …”, “identifying …”, and “providing …” the examiner submits that these limitations are insignificant extra-solution activities (data transmissions and observations) that merely use contemporary electronics (cpu, processor, sensors, data transmission components, etc.) to perform the process. In particular, the sending steps from sensors are recited at a high level of generality (i.e. as a general means of gathering vehicle and road data for sharing (transmission) and use in the evaluating (determining) step), and amounts to mere data sharing/transmission/displaying, which is a form of insignificant extra-solution (pre-solution and post-solution) activity. Second, the identifying step is recited as an observation (also within the limitations of the human mind) that is used pre-solution, which is a form of insignificant extra-solution activity. Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.
Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

101 Analysis – Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claim 8 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to nothing more than applying the exception using a generic electronic components. Generally applying an exception using generic components cannot provide an inventive concept. And as discussed above, the additional limitations of “sending …”, “identifying …”, and “providing …” the examiner submits that these limitations are insignificant extra-solution activities. Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is wellunderstood, routine, conventional activity in the field. The additional limitations of “sending …”, “identifying …”, and “providing …” are well-understood, routine, and conventional activities because the background is devoid of any cited sensors that are anything other than conventional sensors mounted on the vehicle/roadside structure. Additionally, MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. Hence, the claim is not patent eligible.
Dependent claim(s) 9-16 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application because the additional claims are an expansion of the abstract idea and instructions for applying the abstract idea. Therefore, dependent claims 9-16 are not patent eligible under the same rationale as provided for in the rejection of 8.
Therefore, claim(s) 1, 8, and 17 (1 and 17 parallel in scope and spirit) is/are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, 8, and 17 are rejected as failing to point out or define the claimed invention. The indefinite language or relationship is: “a second location of the vehicle determined from (a) infrastructure sensor data upon identifying the vehicle from a plurality of vehicles, and (b) the first location sent by the vehicle; and determine a third location of the vehicle based on the infrastructure-determined second location and the first location”. The language as stated does not distinctly define what is meant by “a second location of the vehicle determined from (a) infrastructure sensor data upon identifying the vehicle from a plurality of vehicles, and (b) the first location sent by the vehicle; and determine a third location of the vehicle based on the infrastructure-determined second location and the first location” or its essential quality, and does not clearly state the limitation of the claimed invention. Hereinafter “a second location of the vehicle determined from (a) infrastructure sensor data upon identifying the vehicle from a plurality of vehicles, and (b) the first location sent by the vehicle; and determine a third location of the vehicle based on the infrastructure-determined second location and the first location” will be interpreted as “predicting, confirming, comparing, correcting, or updating a vehicle location”.

Claims 2-3, 9-10, and 19-20 are rejected as failing to point out or define the claimed invention. The indefinite language or relationship is: “and determine a second vehicle state vector based on (a) the third location and (b) the first vehicle state vector”. The language as stated does not distinctly define what is meant by “and determine a second vehicle state vector based on (a) the third location and (b) the first vehicle state vector.” or its essential quality, and does not clearly state the limitation of the claimed invention. Hereinafter “and determine a second vehicle state vector based on (a) the third location and (b) the first vehicle state vector.” will be interpreted as “interpreted as a second state of the first vehicle”.

Claim(s) 5 and 14 is/are rejected as failing to point out or define the claimed invention. The indefinite language or relationship is: “identify the vehicle within the field of view of the infrastructure element object detection sensor upon determining that a difference between (i) an orientation of the detected vehicle in an image and (ii) a vehicle orientation included in the data received from the vehicle, is less than a threshold”. The language as stated does not distinctly define what is meant by “identify the vehicle within the field of view of the infrastructure element object detection sensor upon determining that a difference between (i) an orientation of the detected vehicle in an image and (ii) a vehicle orientation included in the data received from the vehicle, is less than a threshold.” or its essential quality, and does not clearly state the limitation of the claimed invention. Hereinafter “identify the vehicle within the field of view of the infrastructure element object detection sensor upon determining that a difference between (i) an orientation of the detected vehicle in an image and (ii) a vehicle orientation included in the data received from the vehicle, is less than a threshold.” will be interpreted as “the vehicle is within the coverage area (threshold) of the roadside device/unit/infrastructure, or a coverage area of a backend server”.

Claims 4, 6-7, 11-13, 15-16, and 18 are rejected based upon their dependency to a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4-8, and 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 20210289415 A1) in view of Cheng (US 20210005085 A1).

REGARDING CLAIM 1, as best understood, Zhou discloses, determine a first location of the vehicle; send the first location to a stationary infrastructure element (Zhou: [0007] A first distribution module receives reported data of a vehicle, and sends the reported data of the vehicle to a first regional server in a first cluster. The reported data includes information about a first location of the vehicle, and the cluster is a server cluster constituted by regional servers); and determine a third location of the vehicle based on the infrastructure-determined second location and the first location (Zhou: [0010] The first distribution module receives information that is about a second location of the vehicle and that is sent by the first regional server. The second location is a location that is predicted by the first regional server based on the first location and at which the vehicle is to arrive, and the second location is outside the service region of the first regional server....(see [0010-0013]); [0026] The first distribution module receives location prediction information sent by the first regional server. The location prediction information indicates that the vehicle is about to go to a third location, and the third location is outside the service region of the first regional server. The first distribution module determines that the third location is in the second regional server, and the first distribution module sends the received reported data of the vehicle to the second regional server. The second regional server is a regional server in the first cluster, and the third location is in the service region of the second regional server).
Zhou discloses communication with a stationary structure (Zhou: [ABS]). Zhou does not explicitly disclose, a second location of the vehicle determined from (a) infrastructure sensor data upon identifying the vehicle from a plurality of vehicles, and (b) the first location sent by the vehicle.
However, in the same field of endeavor, Cheng discloses, “[0026] FIG. 1 is a drawing showing the data flow for passive vehicle localization. The embodiment of the technology shown in FIG. 1 comprises an RSU 101, a vehicle 102 (e.g., comprising an OBU), RSU localization information data 103 detected by a vehicle, and RSU location information 104 sent from an RSU to a vehicle. The vehicle 102 detects the location information data 103 of RSU 101 and/or the RSU 101 sends its location information data 104 to the vehicle 102 and the vehicle uses the data for its own location information (e.g., to determine and/or calculate its position)”; “[0006] In some embodiments, an RSU calculates said vehicle location and sends said location to said vehicle. In some embodiments, the vehicle is within the coverage area of said RSU; [0007] In some embodiments, the vehicle reference points are onboard tags, radio frequency identification devices (RFID), or visual markers. In some embodiments, the visual markers are provided on the top of vehicles. In some embodiments, each visual marker of said visual markers comprises a pattern identifying a vehicle comprising said visual marker. In some embodiments, the visual markers comprise lights”; “[0059] ... the RSU receives sensor data from the vehicle, satellite navigation data from the vehicle, and/or other data from the vehicle. The RSU processes and/or analyzes data received from the vehicle and/or location data from the RSU storage component comprising precise and accurate location information describing the location of the RSU, determines the location of the vehicle, and sends the vehicle location to the vehicle. Accordingly, in active vehicle localization, location information, sensor information, satellite navigation information, etc. is received, processed, and analyzed by the RSU, the RSU determines the vehicle location, and the RSU sends the vehicle information to the vehicle”, for the benefit of  providing self-evolving localization in an artificial intelligence road infrastructure systems.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify method disclosed by Zhou to include location prediction taught by Cheng. One of ordinary skill in the art would have been motivated to make this modification in order to provide self-evolving localization in an artificial intelligence road infrastructure systems.

REGARDING CLAIM 4, as best understood, Zhou in view of Cheng remain as applied above to claim 1, and further, Cheng also discloses, identify the vehicle from a plurality of detected vehicles within a field of view of an infrastructure element object detection sensor upon determining that the detected vehicle is within an area defined based on the first location of the vehicle received from the vehicle (Cheng: [0006] In some embodiments, an RSU calculates said vehicle location and sends said location to said vehicle. In some embodiments, the vehicle is within the coverage area of said RSU; [0007] In some embodiments, the vehicle reference points are onboard tags, radio frequency identification devices (RFID), or visual markers. In some embodiments, the visual markers are provided on the top of vehicles. In some embodiments, each visual marker of said visual markers comprises a pattern identifying a vehicle comprising said visual marker. In some embodiments, the visual markers comprise lights).
Cheng does not explicitly recite the terminology "identify the vehicle from a plurality of detected vehicles within a field of view of an infrastructure element object detection sensor upon determining that the detected vehicle is within an area defined based on the first location of the vehicle received from the vehicle.". However, Cheng discloses "visual markers comprises a pattern identifying", "onboard tags", and "radio frequency identification devices" for identifying vehicles and identifying vehicles on a smart roadway. Which is capable of the intended use of identifying a vehicle in a plurality of vehicles.

REGARDING CLAIM 5, as best understood, Zhou in view of Cheng remain as applied above to claim 4, and further, Cheng also discloses, identify the vehicle within the field of view of the infrastructure element object detection sensor upon determining that a difference between (i) an orientation of the detected vehicle in an image and (ii) a vehicle orientation included in the data received from the vehicle, is less than a threshold (Cheng: [0006] In some embodiments, an RSU calculates said vehicle location and sends said location to said vehicle. In some embodiments, the vehicle is within the coverage area of said RSU; [0007] In some embodiments, the vehicle reference points are onboard tags, radio frequency identification devices (RFID), or visual markers. In some embodiments, the visual markers are provided on the top of vehicles. In some embodiments, each visual marker of said visual markers comprises a pattern identifying a vehicle comprising said visual marker. In some embodiments, the visual markers comprise lights; [0010] ...algorithms for identifying vehicles and objects and predicting vehicle and object movements in the RSU coverage area of said RSU).

REGARDING CLAIM 6, as best understood, Zhou in view of Cheng remain as applied above to claim 5, and further, Cheng also discloses, the infrastructure sensor data includes at least one of a camera image, radar data, or lidar data (Cheng: [0014] … the system comprises sensors providing image data, RADAR data, and/or LIDAR data; vehicle identification devices; and/or satellites).

REGARDING CLAIM 7, as best understood, Zhou in view of Cheng remain as applied above to claim 1, and further, This claim is a duplication of parts/steps disclosed by Zhou in view of Cheng in claim 1. Limitation and motivation addressed, see claim 1 above (supra). Absent a showing to the contrary, it has been held that mere duplication of the essential working parts/steps involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

REGARDING CLAIM 8, as best understood, absent a showing to the contrary, it has been held that rearranging parts of an invention involves only routine skill in the art. In the absence of an unanticipated result (benefit), resulting in an improvement to the technology field, duplicating a claimed step on an another computer is routine and ordinary. Limitations and motivations addressed, see claim 1 above (supra).

REGARDING CLAIM 11, as best understood, Zhou in view of Cheng remain as applied above to claim 8, and further, Cheng also discloses, determining the first location of the vehicle further based on data received from a vehicle location senor and determining a vehicle orientation based on data received from a vehicle orientation sensor (Cheng: [0006] … passive localization methods further comprise calculating vehicle location using vehicle sensor information; [0033] The vehicle estimates the position and orientation of moving objects on the road (e.g., including the vehicle itself)...).

REGARDING CLAIM 12, as best understood, Zhou in view of Cheng remain as applied above to claim 8, and further, Cheng also discloses, determining the first location of the vehicle, using a localization technique, based on data received from a vehicle lidar sensor (Cheng: [0059] In embodiments related to active vehicle localization, e.g., as shown in FIG. 3, an RSU detects (e.g., using RSU sensors (e.g., image sensors, RADAR, LIDAR, etc.))).

REGARDING CLAIM 13, as best understood, Limitations and motivation addressed, see claim 4 above (supra).

REGARDING CLAIM 14, as best understood, Limitations and motivation addressed, see claim 5 above (supra).

REGARDING CLAIM 15, as best understood, Limitations and motivation addressed, see claim 6 above (supra).

REGARDING CLAIM 16, as best understood, this claim is a duplication of parts/steps disclosed by Zhou in view of Cheng in claim 1. Limitation and motivation addressed, see claim 1 above (supra). Absent a showing to the contrary, it has been held that mere duplication of the essential working parts/steps involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

REGARDING CLAIM 17, as best understood, Zhou discloses, a stationary infrastructure element (Zhou: [ABS: …server...]), including a computer programmed to: receive, from a vehicle computer, a first location of a vehicle (Zhou: [0007] A first distribution module receives reported data of a vehicle, and sends the reported data of the vehicle to a first regional server in a first cluster. The reported data includes information about a first location of the vehicle, and the cluster is a server cluster constituted by regional servers.); determine a second location of the identified vehicle based on data received from the infrastructure element object detection sensor; and provide, to the vehicle computer, the second location of the vehicle (Zhou: [0010] The first distribution module receives information that is about a second location of the vehicle and that is sent by the first regional server. The second location is a location that is predicted by the first regional server based on the first location and at which the vehicle is to arrive, and the second location is outside the service region of the first regional server....(see [0010-0013]); [0026] The first distribution module receives location prediction information sent by the first regional server. The location prediction information indicates that the vehicle is about to go to a third location, and the third location is outside the service region of the first regional server. The first distribution module determines that the third location is in the second regional server, and the first distribution module sends the received reported data of the vehicle to the second regional server. The second regional server is a regional server in the first cluster, and the third location is in the service region of the second regional server.); and the vehicle computer, programmed to: determine the first location of the vehicle based on vehicle sensor data (Zhou: [ABS] An internet of vehicles communication method includes receiving reported data of a vehicle, sending the reported data to a first regional server in a first cluster, where the reported data includes information about a first location of the vehicle); and determine a third location of the vehicle based on the infrastructure-determined second location and the first location (Zhou: [0010] The first distribution module receives information that is about a second location of the vehicle and that is sent by the first regional server. The second location is a location that is predicted by the first regional server based on the first location and at which the vehicle is to arrive, and the second location is outside the service region of the first regional server....(see [0010-0013]); [0026] The first distribution module receives location prediction information sent by the first regional server. The location prediction information indicates that the vehicle is about to go to a third location, and the third location is outside the service region of the first regional server. The first distribution module determines that the third location is in the second regional server, and the first distribution module sends the received reported data of the vehicle to the second regional server. The second regional server is a regional server in the first cluster, and the third location is in the service region of the second regional server.).
Zhou does not explicitly disclose, identify the vehicle from a plurality of detected vehicles within a field of view of an infrastructure element object detection sensor based on the received first location of the vehicle.
However, in the same field of endeavor, Cheng discloses, “[0006] In some embodiments, an RSU calculates said vehicle location and sends said location to said vehicle. In some embodiments, the vehicle is within the coverage area of said RSU; [0007] In some embodiments, the vehicle reference points are onboard tags, radio frequency identification devices (RFID), or visual markers. In some embodiments, the visual markers are provided on the top of vehicles. In some embodiments, each visual marker of said visual markers comprises a pattern identifying a vehicle comprising said visual marker. In some embodiments, the visual markers comprise lights”.

REGARDING CLAIM 18, as best understood, This claim is a duplication of parts/steps disclosed by Zhou in view of Cheng in claim 1. Limitation and motivation addressed, see claim 1 above (supra). Absent a showing to the contrary, it has been held that mere duplication of the essential working parts/steps involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim(s) 2-3, 9-10, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 20210289415 A1) in view of Cheng (US 20210005085 A1) as applied to claims 1, 8, and 17 above, and further in view of Breed (US 7629899 B2).

REGARDING CLAIM 2, as best understood, Zhou in view of Cheng remains as applied above to claim 1, and further, Zhou also discloses, determine a first vehicle state vector including the first location, a vehicle orientation (Zhou: [0007] A first distribution module receives reported data of a vehicle, and sends the reported data of the vehicle to a first regional server in a first cluster. The reported data includes information about a first location of the vehicle, and the cluster is a server cluster constituted by regional servers.), a vehicle linear velocity vector (Zhou: [0118] ... a driving speed (i.e., magnitude) and a driving track (i.e., direction) of the vehicle may be obtained based on the driving data of the vehicle. Then, the first regional server may predict the driving route of the vehicle based on the driving speed and the driving track of the vehicle.), and determine a second vehicle state vector based on (a) the third location and (b) the first vehicle state vector (Zhou: [0118] ... a driving speed and a driving track of the vehicle may be obtained based on the driving data of the vehicle. Then, the first regional server may predict the driving route of the vehicle based on the driving speed and the driving track of the vehicle. In this embodiment of this application, a geographical location that is of the vehicle at a future moment or in a future time period and that is predicted by the first regional server is referred to as the second location. The second location may include one or more location points, or may include a predicted driving route including a plurality of location points, or may include a time point at which the vehicle arrives at each location point and an instantaneous speed at which the vehicle is driven to each location point. A specific format and included content of the second location are not limited in this application. When the first regional server determines, based on the driving route of the vehicle, that the vehicle is to leave the service region of the first regional server, the first server sends the information about the second location of the vehicle to the first distribution module.).
Zhou does not explicitly disclose, and a vehicle acceleration vector.
However, in the same field of endeavor, Cheng discloses, “[0062] ... RSUs and/or OBUs comprise sensors that collected sensing data, e.g., describing road conditions, traffic conditions, weather, object locations, pedestrian locations and movements, vehicle locations and movements (e.g., velocities and/or accelerations)”.
Zhou in view of Cheng do not explicitly disclose, a vehicle angular velocity vector.
However, in the same field of endeavor, Breed discloses, “The inertial navigation system (INS), sometimes called the inertial reference unit or IRU, comprises one or more accelerometers 78 and one or more gyroscopes 80. Usually, three accelerometers would be required to provide the vehicle acceleration in the latitude, longitude and vertical directions and three gyroscopes would be required to provide the angular rate about the pitch, yaw and roll axes. In general, a gyroscope would measure the angular rate or angular velocity. Angular acceleration may be obtained by differentiating the angular rate. (436) A gyroscope 80, as used herein in the IRU, includes all kinds of gyroscopes such as MEMS-based gyroscopes, fiber optic gyroscopes (FOG) and accelerometer-based gyroscopes (Col. 90, Ln. 61 - Col. 91, Ln. 7).”, for the benefit of building a robust inertial navigation system (INS) for accurately measuring vehicle movement.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method disclosed by a modified Zhou to include gyroscopes taught by Breed. One of ordinary skill in the art would have been motivated to make this modification in order to build a robust inertial navigation system (INS) for accurately measuring vehicle movement.

REGARDING CLAIM 3, as best understood, Zhou in view of Cheng and Breed remains as applied above to claim 2, and further, Breed also discloses, determine the second vehicle state vector by applying a Kalman filter to the first vehicle state vector (Breed: An "occupant protection apparatus" is any device, apparatus, system or component which is actuatable or deployable or includes a component which is actuatable or deployable for the purpose of attempting to reduce injury to the occupant in the event of a crash, rollover or other potential injurious event involving a vehicle Inertial measurement unit (IMU), inertial navigation system (INS) and inertial reference unit (IRU) will in general be used be used interchangeably to mean a device having a plurality of accelerometers and a plurality of gyroscopes generally within the same package. Usually such a device will contain 3 accelerometers and 3 gyroscopes. In some cases a distinction will be made whereby the INS relates to an IMU or an IRU plus additional sensors and software such as a GPS, speedometer, odometer or other sensors plus optimizing software which may be based on a Kalman filter (Col. 16, Ln. 51 - 65, among other places).), for the benefit of eliminating errors and improving accuracy of current and future vehicle positioning.

REGARDING CLAIM 9, limitations and motivations addressed, see claim 2 above (supra).

REGARDING CLAIM 10, limitations and motivations addressed, see claim 3 above (supra).

REGARDING CLAIM 19, limitations and motivations addressed, see claims 2 and 3 above (supra).

REGARDING CLAIM 20, limitations and motivations addressed, see claims 2 above (supra).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pertinent prior art related to the instant application, but not relied upon in the official correspondence, are listed on the PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./             Examiner, Art Unit 3663                                                                                                                                                                                           
/MACEEH ANWARI/             Primary Examiner, Art Unit 3663